DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Feldman et al. (US Patent 6524135 B1) teaches: “a wafer connector 18, of a stacked type (as seen figure 8a) configured to be electrically fitted to a fitting connector 106, the wafer connector 18 comprising: a wafer 18 with an electrical insulation (see column 2, lines 21-31), defining a cavity 22 configured to receive a terminal 22 in the wafer 18; an engaging portion 100 including an engaging portion 100, being integrally formed with the wafer 18, wherein in a case where a first of the wafer connector (any of the connectors 20 in figure 7a) is stacked with a first of the wafer connector (any of the connectors 20 in figure 7a) including a second of the engaging portion 100 including a second of the arm (116 of one of the other wafers), when a first of the arm (116 of one of the wafers) moves between the latch engagement position (figure 11) and the latch disengagement position (as seen figure 8a) in a state where a first of the engaging portion (end potion of 28) of the first of the wafer connector (any of the connectors 20 in figure 7a) is engaged with a second of the engaging portion (mid 
However, Feldman fails to provide, teach or suggest: including a flexible arm configured to move between a latch engagement position at which the wafer connector is latch-engaged to the fitting connector and a latch disengagement position at which the wafer connector is unlatched from the fitting connector, the second of the flexible arm also moves between the latch engagement position and the latch disengagement position.
Claims 2-11 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 12, Feldman et al. (US Patent 6524135 B1) teaches: “a fitting connector 106, defining a plurality of receiving cavities 110 configured to receive a plurality of wafer connectors 18, wherein the receiving cavities 110 include receiving cavities 110 on the end sides adjacent to side walls facing each other, and receiving cavities 110 on the center-side disposed between the receiving cavities 110 on a pair of the end sides (along 110), each of the receiving cavities 110 is configured to receive the wafer connector 18".
However, Feldman fails to provide, teach or suggest: an engaged portion configured to engage with a latch portion of the wafer connector, and the engaged portions extend along the side walls facing each other, and a relationship 10between a width pl of the engaged portions on each end side and a width p2 of the engaged portions on each center side satisfies pl < p2.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831      
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831